Citation Nr: 1242287	
Decision Date: 12/11/12    Archive Date: 12/20/12	

DOCKET NO.  07-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic liver disability, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a chronic gastrointestinal disability, to include as due to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  This includes service in Vietnam.  

This matter was previously before the Board of Veterans' Appeals (Board) in February 2011 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  

A review of the evidence of record reveals that service connection is currently in effect for:  Undifferentiated schizophrenia, rated as 100 percent disabling; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; diabetic neuropathy of the left lower extremity, rated as 10 percent disabling; and diabetic neuropathy of the right lower extremity, also rated as 10 percent disabling.  The Veteran is also entitled to special monthly compensation under the provisions of 38 U.S.C.A. § 1114 (k) on account of the loss of use of a creative organ.  


FINDINGS OF FACT

1.  A chronic liver disability is not related to the Veteran's service-connected diabetes mellitus.  A liver disability, to include cirrhosis, was not manifested during service or within one year of separation.  

2.  A chronic gastrointestinal disability is not related to the Veteran's service-connected diabetes mellitus.  The presence of a chronic gastrointestinal disorder, including an ulcer, was first documented many years following service discharge.  





CONCLUSIONS OF LAW

1.  The Veteran does not have a liver disability that was incurred in or aggravated by service, cirrhosis that may be presumed to have been incurred therein, or any liver disability that is proximately due to, or the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  A chronic gastrointestinal disability was not incurred in or aggravated by service, an ulcer may not be presumed to have incurred therein, and a chronic gastrointestinal disability is not proximately due to or the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2012).  

 Proper notice from VA must provide the claimant any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements set forth at 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all elements of a service connection claim.  Those elements are:  1) Veterans status; 2) the existence of a current disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has been informed of what evidence is required to substantiate his claims and has been appraised as to his and VA's respective duties for obtaining evidence in various letters dated over the several years of this appeal.  

The VCAA also requires VA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  The duty to assist contemplates that VA will help the claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  The case was remanded by the Board in February 2011 for further development.  The Veteran was accorded an examination opinion with regard to the disabilities at issue.  His history as well as sufficient findings to properly decide the claim has been set forth in the examination report.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims at issue are, therefore, ready to be considered on the merits.  

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if there is a current disability resulting from personal injury suffered or disease contracted in line of duty, or where there is aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110.  

To establish a right to compensation for a current disability, a Veteran must show:  1) the existence of a current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F. 3d 1362 (2009).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection for cirrhosis of the liver may be granted if it manifests to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for peptic ulcer disease, if present, may be granted if it manifests to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307,  3.309.  

Pursuant to 38 C.F.R. § 3.310 (a), a disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish secondary service connection, the claimant must show:  1) the existence of a current secondary disability; 2) the existence of a service-connected disability; and 3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.303 (a).  A claimant may also establish secondary service connection by demonstrating that the current secondary disability became aggravated or worsened by the already service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as shown prior to the aggravation).  If the claimant succeeds in establishing service connection for a secondary condition, the secondary condition shall be considered part and parcel of the original condition.  38 C.F.R. § 3.310 (a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  

Factual Background 

The Board has thoroughly reviewed all the evidence in the claims folder.  The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).   The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

It is not shown and it is not contended otherwise that the Veteran has either a liver disorder or a gastrointestinal disability directly related to his active service in 1968 and 1969.  The gist of the Veteran's contentions is that he has developed both a liver disorder and a gastrointestinal disability secondary to his service-connected diabetes mellitus.  The Board notes that the service treatment records are without reference to complaints or findings indicative of the presence of either disorder and the initial documentation of the presence of both a liver disability and a gastrointestinal disability came years following service discharge.  

With regard to the liver disorder, the medical evidence of record shows the Veteran has been diagnosed as having various liver disabilities.  At the time of VA examination in January 2007, the Veteran was given a diagnosis of advanced cirrhosis.  The examiner opined that the Veteran did not have any viral chronic liver disease and that his advanced cirrhosis was attributable to non-alcoholic steatohepatitis.  No further explanation or reasoning was provided.  

In June 2007, a VA physician opinion that it was unlikely that the Veteran's diabetes mellitus was the cause of his liver disease and that non-alcoholic steatohepatitis was associated with insulin resistance and might have played a role in the pathogenesis of diabetes.  This opinion was based on the fact that many individuals with diabetes have fatty liver which can progress into liver cirrhosis, but diabetes is not usually a cause of this complication.  Such complication could happen also in nondiabetics (especially those with obesity), the physician stated.  He went on to say that individuals with nonalcoholic steatohepatitis which are insulin resistant could develop diabetes.  

The Veteran underwent a liver transplant in July 2008.  

The Veteran was accorded an examination of the liver, gallbladder, and pancreas by VA in September 2011.  The claims file was available to and reviewed by the examiner.  It was noted the Veteran weighed 163 pounds, and this was a 20 percent loss compared to his baseline.  However, there was no evidence of malnutrition or abnormal abdominal examination.  A CT scan of the abdomen showed a normal liver study and no signs of colitis or diverticulosis.  It was noted the Veteran was found to have elevated liver function tests in 2006, a time many years following service discharge.  A biopsy at that time showed cirrhosis and steatohepatitis.  At the beginning of the liver illness, the Veteran denied significant alcohol abuse.  Accordingly, the initial diagnosis was nonalcoholic steatohepatitis.  However, a social worker consultation in March 2007 disclosed alcohol abuse problems and contributed to clarify the etiology of the Veteran's liver disease.  A liver specialist at the VA Medical Center in Philadelphia agreed with the diagnosis of alcoholic cirrhosis.  It was indicated the Veteran had developed end stage liver disease secondary to fatty liver disease secondary to alcohol abuse.  It was stated the Veteran had a number of complications over the past several years.  Asked to opine whether it is at least as likely as not that any of the Veteran's current liver disabilities, including the nonalcoholic steatohepatitis, had onset during service or was or were the result of a disease or injury in service, the examiner stated the Veteran's current liver disabilities did not have onset during active service and were not caused by or a result of, and were not permanently aggravated by any disease or injury in service.  

As for rationale, the examiner opined that the claimed liver disability started many years after service.  He indicated the etiology for the current cirrhosis and steatohepatitis was alcohol abuse.  The examiner went on to say that longitudinal evidence did not support the claim that the alcohol abuse began during service.  The examiner added that alcohol induced liver condition or symptoms were not manifest during service and were not manifested until many years later.  He stated the medical literature did not support that an etiologic link existed between service-connected conditions or with the medications that the Veteran was taking for the service-connected disorders.  He added the endocrinologist and liver specialist at both the Philadelphia and San Juan VA medical facilities agreed that alcohol was the definitive etiology for the Veteran's liver condition.  

With regard to the claim for service connection for chronic gastrointestinal disability, over the years the Veteran has been accorded varying gastrointestinal diagnoses.  For example, VA treatment records in 2006 show the Veteran was accorded various tests and the diagnoses included melena, esophageal varices, portal gastropathy, and multiple diverticula in the colon.  

At the time of examination by VA in January 2007, the focus was on the Veteran's liver disease.  There was no opinion as to the etiology of any gastrointestinal disability because the Veteran was not found to have gastrointestinal tract complications of diabetes.  He did not report any symptoms consistent with gastroparesis, he passed gas sufficiently, and he had no bloating.  

The pertinent evidence includes the report of a compensation and pension examination accorded the Veteran by VA in September 2011.  As noted above, the Veteran's weight was 163 pounds.  He was listed as 62 inches tall.  It was noted there was a weight loss of 20 percent compared to his baseline.  There were no signs of anemia and no signs of malnutrition.  Reference was made to an upper endoscopic procedure done in March 2007 that showed grade 2-3 esophageal varices with portal gastropathy.  The examiner stated that she reviewed the service medical records and VA medical records.  She indicated that the Veteran's current gastrointestinal disabilities, diagnosed as esophageal varices and portal gastropathy did not have onset during service, and were not caused by or a result of, and were not permanently aggravated by a disease or injury in service.  She added the current gastrointestinal disabilities were not caused by or permanently aggravated by the service-connected diabetes medications taken for those disabilities, those being schizophrenia, diabetes, and diabetic peripheral neuropathy of lower extremities, either individually or collectively.  She stated the claimed gastrointestinal disabilities were "complications of previously diagnosed liver cirrhosis..."  She referred to the previous opinion with regard to the etiology of the liver disease.  

Analysis

In view of the foregoing, the Board finds that the only medical opinions of record weigh against the Veteran's claim.  He has presented no medical opinion indicating a causal relationship between the service-connected diabetes and his development of liver disease and/or gastrointestinal disability.  The Board is aware that lay witnesses are competent to testify as to their observations, as well as to some matters of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); See also Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person, conflicts with Jandreau).  In Kahana v. Shinseki, 24 Vet. App. 428, 433 (2001), the Court noted the impropriety of the Board categorically discounting lay testimony and held that the Board is required to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent).  

In this case, the Board finds that the Veteran is not competent to convey his observation as to his assertions establishing a medical nexus between the liver disease and gastrointestinal disability on the one hand and diabetes mellitus on the other hand.  That is because this is not a simple matter capable of lay observation such as having a broken leg.  Rather, it requires medical knowledge and the Veteran has not asserted or shown that he has any such medical knowledge.  One reason the Board remanded the case in early 2011 was that previous opinions of record were somewhat inadequate.  However, the Board refers to Hogan v. Peake, 544 F. 3d 1295, 1297-98 (Fed. Cir. 2008), in which the Federal Circuit Court held that even flawed opinions must be considered evidence relevant to medical questions and not dismissed as "non-evidence."  As noted above, there is no contrary medical evidence or opinion.  Consequently, the probative weight of the evidence is against the claims.  

The Board remanded the case previously in order that the Veteran might be accorded an examination by a physician for the purpose of opining as to whether any of the Veteran's current level of disabilities and/or gastrointestinal disorders was related to service or to the service-connected diabetes mellitus.  A VA physician examined the Veteran and reviewed the entire claims file in September 2011 and opined the most likely etiology of the Veteran's currently diagnosed cirrhosis was alcohol abuse and not the service-connected diabetes medication the Veteran was taken for diabetes or any other service-connected disorder.  The examiner provided reasons and bases for the opinion.  She noted that there might have been some confusion because the Veteran initially denied significant alcohol abuse.  However, this was documented in March 2007 and it was noted that various health care professionals now agreed to the diagnosis of alcoholic cirrhosis.  The physician added that the claimed gastrointestinal disabilities were complications of the liver cirrhosis and therefore not related to the service-connected diabetes or to the Veteran's active service.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  











ORDER

Service connection for a liver disability, to include as secondary to service-connected diabetes mellitus, is denied.  

Service connection for a gastrointestinal disability, to include as secondary to service-connected diabetes mellitus, is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


